Title: Thomas Jefferson’s Notes on Curricular Definitions, [after 28 June 1818]
From: Jefferson, Thomas
To: 


            IV. Thomas Jefferson’s Notes on Curricular Definitions
            
              
                 after 28 June 1818
              
              Some of the terms used in this table being subject to a difference of acceptation, it is proper to define the meaning & comprehension intended to be given them here.
              
                
                  Geometry, 
                  elementary,  is that of straight lines and of the circle.
                
                
                  
                   transcendental, is that of all other curves; it includes of course Projectiles, a leading branch of the military art.
                
              
              Military architecture includes Fortification, another branch of that art.
              Statics respect matter generally, in a state of rest, and include
              Hydrostatics, or the laws of fluids particularly at rest, or in equilibrio.
              Dynamics, as a general term, include
              Dynamics proper, or the laws of solids in motion; and
              Hydrodynamics, or Hydraulics, those of fluids in motion.
              Pneumatics teach the theory of air, it’s weight, motion, condensation, rarefaction Etc.
              Acoustics, or Phonics, the theory of sound.
              
              Optics the laws of light and vision.
              Physics, or Physiology, in a general sense, mean the doctrine of the Physical objects of our senses.
              Chemistry is meant, with it’s other usual branches, to comprehend the theory of Agriculture.
              Mineralogy, in addition to it’s peculiar subjects is here understood to embrace what is real in Geology.
              Ideology is the doctrine of Thought.
              General grammar explains the construction of Language.
            
            
              
                
   
   MS (ViU: TJP); written entirely in TJ’s hand on both sides of a small scrap that was originally affixed to the bottom of a page in TJ’s 2d Dft  of preceding document following tabular statement of subjects to be taught at the University of Virginia, with strip no longer affixed in this manner but archivally bound with 2d Dft; with text on scrap oriented at 180 degrees from recto to verso so that it could be flipped up and read continuously; undated, but likely composed after  2d Dft of preceding document was enclosed to James Madison on 28 June 1818. Dft (ViU: TJP); written entirely in TJ’s hand on one side of a single sheet of paper and interleaved with TJ’s  1st Dft of preceding document following tabular statement of subjects to be taught and archivally bound there; undated, but likely composed after  2d Dft of preceding document was enclosed to Madison on 28 June 1818.


              
              
                
   
   Although TJ intended this as a separate explanatory note, it was inadvertently incorporated into the text of the Rockfish Gap Report as approved by the University of Virginia Commissioners on 4 Aug. 1818 and included in all subsequent versions. See note 18 in next document.


              
              
                
   
   In  Dft TJ here canceled “Gunnery and.”


              
              
                
   
   Reworked in Dft from “Projectiles generally, a an important.”


              
              
                
   
   Preceding four words interlined in Dft in place of “at.”


              
              
                
   
   Dft: “their.”


              
              
                
   
   Reworked in Dft from “Chemistry is here meant to extend to the theory of Agriculture, as one of it’s branches.”


              
              
                
   
   Preceding six words interlined in Dft.


              
              
                
   
   In Dft remainder of sentence  reads “but not it’s multitudinous theories on the generation of the earth, & formation of the substances composing it in manner and time.”


              
              
                
   
   Dft: “teaches.”


              
            
          